NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-MAR-2021
                                            08:17 AM
                                            Dkt. 55 OGMD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        JIMMY FILOMENO ENOCENCIO, Defendant-Counterclaim
                     Defendant/Appellant, v.
          KAMEHAMEHA SCHOOLS BISHOP ESTATE, AKA: KSBE;
     PRESIDENT, OFFICERS, BOARD OF DIRECTORS, TRUSTEES, AND
       DOES 1-10 INCLUSIVE; KAMEHAMEHA SCHOOLS-LAND ASSET
         DIVISION-HAWAI#I ISLAND, AKA: KS-LAD-HI NAMELY,
        MARISSA HARMON, LEANNE OKAMOTO, ALAPAKI NAHALE#A,
    JAIME WONG, DALE FERGUSTROM, TANYA ANDRADE, KA#E#O DUARTE,
      NEIL HANNAHS, Defendants-Counterclaimants/Appellees,
               and DOES 1-10 INCLUSIVE, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 3CC181000090)


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Motion to Dismiss Plaintiff-
Appellant's Appeal (Motion), filed February 24, 2021, by
Defendants-Counterclaimants/Appellees The Trustees of The Estate
of Bernice Pauahi Bishop, the papers in support and in
opposition, it appears we lack appellate jurisdiction over self-
represented Defendant-Counterclaim Defendant/Appellant Jimmy
Filomeno Enocencio's (Enocencio) appeal from the Circuit Court of
the Third Circuit's July 21, 2020 First Amended Final Judgment
(Amended Judgment), in Civil No. 3CC181000090, because the appeal
is untimely.
           Enocencio did not file the notice of appeal within
thirty days after entry of the Amended Judgment, as required by
Hawai#i Rules of Appellate Procedure (HRAP) Rule 4(a)(1), and it
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appears he did not obtain an extension of time. "As a general
rule, compliance with the requirement of the timely filing of a
notice of appeal is jurisdictional, . . . and we must dismiss an
appeal on our motion if we lack jurisdiction." Grattafiori v.
State, 79 Hawai#i 10, 13, 897 P.2d 937, 940 (1995) (cleaned up);
see HRAP Rule 26(b) ("[N]o court or judge or justice is
authorized to change the jurisdictional requirements contained in
Rule 4 of these rules."). Because Enocencio did not timely file
the notice of appeal, the court lacks appellate jurisdiction.
          Accordingly, IT IS HEREBY ORDERED that the Motion is
granted and the appeal is dismissed for lack of appellate
jurisdiction.
          DATED: Honolulu, Hawai#i, March 18, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2